 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDballot.If, however,the International Longshoremen's Associa-tion, Independent,or the American Federation of Labor, In-ternational Longshoremen'sAssociation,between the date ofthis Second Direction of Election and the date of the election,engages in conduct which the Board administratively deter-mines to be designed to thwart or abuse the processes of theBoard,the Board reserves the right to deny such labor organi-zation a place on the ballot.In order to effectuate the purposes implicit in the Board'sSupplemental Decision.and Order issued April 1, 1954, toavoid a multiplicity of challenges,to provide reasonably ade-quate safeguards for the holding of a fair election,and to obviatepotential sources of objectionable conduct in this proceeding,the Board further directs that:(a)The Regional Directormail to each eligible voter,who is required to register underthe regulations of the Bi-StateWaterfront Commission, anontransferable International Business Machine card bearingthe seal of that Commission andthe address and social-securitynumber of the voter as based on the said Commission's records,to be used as a voting card;(b) eligible voters surrender saidvoting cards to Board agents at the time of voting;(c) eligiblevoters be required to exhibit to the Board agents at the time ofvoting their Bi-StateWaterfront Commission cards;(d) eachparty,at least 4 days prior to the date of the election, be re-quired to furnish to the Regional Office of the Board,for itsapproval,a list of its designated observers and alternates; (e)transportation of voters to the polls by chartered buses orother vehicles for hire be prohibited;and (f)the RegionalDirector forthwith promulgate such other necessary rules forthe conduct of the election and make appropriate arrangementswith the State and municipal authorities to assure reasonablyadequate conditions for the holding of the election,consistentwith Board policy,thatwill assure the voters a free,and un-inhibited choice of collective-bargaining representatives.Member Murdock took no part in the consideration of the aboveSecond Direction of ElectionWESTINGHOUSE ELECTRIC CORPORATIONandTHEINTER-NATIONAL UNION OF OPERATING ENGINEERS, A.F.L.,LOCAL89,1PetitionerWESTINGHOUSE ELECTRIC CORPORATIONandDISTRICTLODGE NO. 52, INTERNATIONAL ASSOCIATION OF MA-CHINISTS, A.F.L.,' Petitioner'Hereinafter referred to as the Operating Engineers.z Hereinafter referred to asthe IAM.108 NLRB No. 87. WESTINGHOUSE ELECTRIC CORPORATION557WESTINGHOUSE ELECTRIC CORPORATIONandTHE INTER-NATIONAL UNION OF ELECTRICAL, RADIO AND MACHINEWORKERS, C.I.O.,3 PetitionerWESTINGHOUSE ELECTRIC CORPORATIONandDISTRICTLODGE NO. 52, INTERNATIONAL ASSOCIATION OF MA-CHINISTS, A.F.L., Petitioner. Cases Nos. 9-RC-2126,9-RC-2141, 9-RC-2142, and 9-RC-2149. April 27, 1954DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, as amended, a hearing was held onDecember 21, 1953, in Case No. 9-RC-2126 before HaroldM. Kennedy, hearing officer. The hearing was adjourned onthe same day without date. On January 5, 1954, that case wasconsolidatedwith Cases Nos. 9-RC-2141, 9-RC-2142, and9-RC-2149, by order of the Regional Director for the NinthRegion, and the hearing was continued on January 18, 1954,before Harold M. Kennedy, hearing officer, upon the consol-idatedcases.The hearing officer'srulingsmade at thehearing are free from prejudicial error and are herebyaffirmed.4Upon the entire record in this proceeding, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to representcertain employees of the Employer.53.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the production of householdelectrical appliance at its Columbus, Ohio, plant, which is aloneinvolved in this proceeding. There is no history of collectivebargaining at this plant.In CaseNo. 9-RC-2126,the Operating Engineers seeks a unitof powerhouse employees. The IAM requests a separate unit ofmaintenance employees in Case No. 9-RC-2141, and of tool-room employees in Case No. 9-RC-2149. In its petition inCase No. 9-RC-2142, the IUE seeks a production and main-3Hereinafter referred to as the IUE.4United Electrical, Radio and Machine Workers of America (UE) (hereinafter called theUE) intervened at the hearing. After the close of the hearing, the UE filed a motion withthe Board to reopen the hearing and take additional evidence as to whether an election shouldbe directed at this time in view of the alleged anticipated expansion of the Employer'soperations.The Employer and the IUE oppose this motion. The Employer asserts that itnow has a representative and substantial complement, and that an election should be directedforthwith.The UE's motion contains no showing that the evidence proposed to be adducedwas not available to the UE at the time of the hearing herein. Consequently, we find no meritin the UE's motion and it is hereby denied.5 The International Brotherhood of Electrical Workers, AFL (hereinafter called the IBEW)intervened at the hearing. 558DECISIONSOF NATIONAL LABOR RELATIONS BOARDtenance unit,including those groups of employees which theother Petitioners wish to represent as separate units.The Em-ployer,the IUE, and the two Intervenors(IBEW and UE) con-tend that the overall production and maintenance unit is aloneappropriate.'The IAM, though conceding that the overall unitis appropriate,argues that the smaller groups it seeks are alsoappropriate and entitled to separate representation. TheOperating Engineers contends only that,irrespective of otherunit findings,its requested unit is entitled to separate repre-sentation if the powerhouse employees so desire.Case No. 9-RC-2142The IUE seeks in its petition,as amended at the hearing, aunit of production and maintenance employees.In the absenceof any objection to the appropriateness of this unit and in accordwith our usual policy, we find that this overall unit constitutesan appropriate unit for purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.Case No.9-RC-2126The Operating Engineers contends that the unit it seeks is atypical powerhouse unit,entitled under past Board decisions toseparate representation.There are assigned to the powerhouse7 licensed engineers and 7 helpers who operate the powerhouseequipment,which consists primarily of steam boilers and aircompressors.These employees, are not interchanged with anyother employees in the plant and are under separate immediatesupervision.Their work area is physically separated from otherwork areas.In view of the foregoing, we find that the powerhouseemployees may constitute a separate appropriate unit if they sodesire.'They may also,if they so desire, appropriately beincluded in the plantwide unit.Case No.9-RC-2149The IAM seeks a unit of all employees in the Employer'stoolroom or tool department,including tool and die makers,tooland die repairmen,machine operators,welders, diestorage keepers,storekeeper,trucker-janitor,and heat treaterand tool welder.'Except for occasional visits by the tool anddie repairmen to production areas of the plant in order to repairbroken dies and tools, all these employees work in the toolroomwhich, although not physically enclosed,is a separate area inthe plant.They have separate immediate supervision.The tool6 The IBEW,however, concedes the appropriateness of the powerhouse unit sought by theOperating Engineers.7Schering Corporation,107 NLRB 1540.8 "Heat treater and tool welder" is one classification. WESTINGHOUSE ELECTRIC CORPORATION559and die makers and repairmen perform the skilled workusually associated with their classifications.The machineoperatorswork with such equipment as milling machines,boringmills,grinders, shapers, and other metal-workingequipment.The welder does welding on tools,.dies, jigs, andfixtures for the toolroom, while the heat treater and toolwelder tempers steel for the building and repair of dies,tools, or fixtures and does some welding of such equipment.The storekeeper sharpens and grinds drills and handles toolsteel,while the die storage man looks after the storing ofdies and handles them in and out of bins.The trucker-janitormoves dies from the storage depot to the presses and back tostorage. In his spare time he performs janitorial work in thetoolroom. It is clear from the foregoing that the toolroomemployees compose a functionally distinct and separate group.Accordingly, we find that if they desire they may constitute aseparate appropriate unit,9or may appropriately be includedin the plantwide unit.CaseNo. 9-RC-2141In addition to its proposed toolroom unit,the IAM seeks aseparate unit of maintenance employees classified as mill-wrights, millwright helpers, oilers, yardmen,janitors,elevatoroperators, welders, electricians,carpenters, storekeepers,pipefitters,sheet-metal men, hand tool repairmen, and shopclerks.These employees are in the Employer's works engi-neering department and are under the separate immediatesupervision of the maintenance supervisor. They are respon-sible for plant maintenance generally and work throughout theplantdoing such work as painting,electrical repair, andpipefitting.Certain classifications of these employees suchas the millwrights, electricians, pipefitters;and carpentersspend part of their time in work shops assigned to them inthe separate plant maintenance area.'Where, as here,there is no collective-bargaining historyon a broader basis, the Board has found that an identifiable,homogeneous group of maintenance employees,similar tothose involved herein, possess a sufficient community ofinterest,apart from that of production employees,to warranttheir separate representation,if they so desire."Accordingly,we find that if they so desire all the maintenance employeessought in this caseby the IAMmay constitute a separate9John Deere Planter Works of Deere & Company, 107 NLRB 1497; Lee Brothers Foundry,Inc., 106 NLRB 212; Landis Machine Company, 101 NLRB 629.m There is no evidence that the Employer has any employees who do maintenance workother than the employees in the worksengineeringdepartment, the toolroom, and the power-house.I,Schering Corporation, supra; National Carbon Company, 107 NLRB 1486. 560DECISIONSOF NATIONALLABOR RELATIONS BOARDappropriate unit," or may appropriately be included in theplantwide unit.In view of the foregoing,we shall make no final unit deter-minations at this time,but shall direct that the questions con-cerning representation be resolved by separate elections bysecret ballot among the employees in the following groups ofemployees at the Employer's Columbus, Ohio, plant, excludingfrom each group all office and office clerical employees, isprofessional employees,guards, and all supervisors as definedin the Act:Group (a): All powerhouse employees.Group(b):All toolroom (tool department)employees.Group(c):Allmaintenance employees,including the zonemaintenancemen, but excluding those employees in votinggroups(a) and(b), above.Group(d):Allproduction employees.If a majority of the employees in voting group(a) vote for theOperating Engineers or if a majority in voting groups(b) or (c)vote for the IAM, they will be taken to have indicated theirdesire to constitute a separate appropriate unit or units, andtheRegionalDirector conducting the elections herein isinstructed to issue a certification of representatives to suchlabor organization or organizations for such unit or units, whichthe Board under the circumstances finds to be appropriate forpurposes of collective bargaining.If the employees in votinggroups(a) through(c)vote in each instance for the unionseeking to represent them separately and if a majority of theemployees in voting group(d) also elect to be represented bya union,then the Regional Director is instructed to issue acertification of representatives to such union for a separateunitof production employees,which the Board under thecircumstances finds to be appropriate for purposes of collectivebargaining.However,if a majority of the employees in any of the votinggroups(a)to(c)do not vote for the union seeking to representthem in a separate unit,such group or groups will be appro-12 In addition to the maintenance employees listed above who report to the maintenancesupervisor,there are certain zone maintenance repairmen who work in a particular pro-duction zone or area of the plant doing relatively unskilled maintenancework. Thesemainte-nance employees report directly to the production supervisors. The fact that they areassigned to work in production areas and work with the production employees does not re-quire their exclusion from the maintenance unit. See NationalCarbon Company,supra. Infact,as these employees do maintenance work only, we find that their interests are moreclosely allied to those of the other maintenance employees than to those of the productionemployees.Accordingly,we shall include them in the voting group(c) set forth below.lIThe parties stipulated that the employees in the following classifications are officeclerical employees: General duty clerks,plant area clerks, stenographers,general typists,time clerks,routine clerks,postingmachine operators,secretary-stenographers, fileclerks, production clerks,tool estimators,accounting time clerks, order clerks,accountingclerks,senior accounting clerks, traffic clerks,and all special-duty clerks. OHIO HOIST & MFG. CO., INC.561priately included in the same unit with the employees in votinggroup jd) and their votes will' be pooled with those in votinggroup (d).14 The Regional Director conducting the elections isinstructed to issue a certification of representatives to the labororganization selectedemployees in thepooled group, which the Board in such circumstances finds tobe a single unit appropriate for purposes of collective bar-gaining.(Text of Direction of Elections' omitted from publication.]Member Beeson took no part in the consideration of theabove Decision and Direction of Elections.14Following the hearing in this proceeding, the Board determined to apply in cases suchas these the pooling method of tallying ballots which was adopted in American Potash &ChemicalCorporation,107 NLRB 1418.Schering Corporation, Cases Nos. 2-RC-6397, orderamending Decision and Direction of Election, dated April 6, 1954 (not reportedin printedvolumes of Board Decisions and Orders.)if the votes are pooled, they are to be tallied in the following manner: The votes for theOperating Engineers, which seeks a separate unit only, shall be counted among the validvotes cast but neither for nor against any union seeking to represent the more compre-hensive unit; all other votes are to be accorded their face value, whether for representationby a union seeking the comprehensive unit or for no union.isWith the exception of the Operating Engineers, which desires to be on the ballot forvoting group (a) only, all unions wish to appear on the ballots for-voting groups (b), (c), and(d).At the hearing, the IAM, the IBEW, and the UE stated that they did not desire to beplaced on the ballot for votinggroup(a), the powerhouse group. The IUE, however, wishesto compete for these employees. Contrary to the situation at the time of the hearing in thisproceeding, the results of the election for the powerhouse group may now, under the recentlyadopted pooling method of tallying ballots, affect the results of the election for the productiongroupforwhich the IAM, the IBEW, and the UE, as well as the IUE, wish to compete. Conse-quently, we shall place the IAM, the IBEW, and the UE on the ballot for voting group (a). How-ever, as these unions originally requested that they not be placed on the powerhouse groupballots,we shall permit them, upon prompt request to the Regional Director, to have theirnames removed from these ballots.J.W. DICKEY AND R. L. ROUND,doing business as OHIOHOIST AND MANUFACTURING COMPANY, A PARTNER-SHIP, AND OHIO HOIST & MFG. CO., INC., A CORPO-RATIONandINTERNATIONAL BROTHERHOOD OF BOIL-ERMAKERS, IRON SHIPBUILDERS, BLACKSMITHS, FORG-ERS & HELPERS, AFL. Case No. 8-CA-856. April 28, 1954DECISION AND ORDEROn January 11, 1954, Trial Examiner Arthur E. Reymanissued his Intermediate Report in the above-entitled pro-ceeding, finding that the Respondent Partnership and itssuccessor, the Respondent Corporation, had engaged in certainunfair labor practices and recommending that the RespondentCorporation cease and desist therefrom and that both Respond-108 NLRB No. 89.339676 0 - 55 - 37